 

Exhibit 10.3

 



FOUNDER SHARE TRANSFER LETTER AGREEMENT

 

March 21, 2016

WL Ross Holding Corp.
1166 Avenue of the Americas
New York, New York 10036

 

Nexeo Holdco, LLC
3 Waterway Square Place #1000
The Woodlands, TX 77380

 

  Re: Transfer of Founder Shares

 

Gentlemen:

 

Reference is made to that certain agreement and plan of merger by and among WL
Ross Holding Corp., a Delaware corporation (“Parent”), Neon Acquisition Company
LLC, a Delaware limited liability company and a wholly-owned subsidiary of
Parent (“Blocker Merger Sub”), Neon Holding Company LLC, a Delaware limited
liability company and a wholly-owned subsidiary of Blocker Merger Sub (“Company
Merger Sub”), Nexeo Solutions Holdings, LLC, a Delaware limited liability
company (the “Company”), TPG Accolade Delaware, L.P., a Delaware limited
partnership (“Blocker”) and Nexeo Holdco, LLC, a Delaware limited liability
company and a wholly-owned subsidiary of the Company (“New Holdco”). In order to
induce Nexeo to enter into the Merger Agreement, WL Ross Sponsor LLC (“WLRS”)
has agreed to enter into this letter agreement (this “Agreement”) relating to
the transfer of the number of shares of Parent Common Stock calculated in
accordance with Section 2 hereof issued to WLRS pursuant to that certain Amended
and Restated Subscription Agreement between WLRS and Parent, dated as of April
4, 2014 (the “Subscription Agreement”), on the terms and subject to the
conditions specified herein. This letter represents the “Transfer Letter”
contemplated by the Merger Agreement. Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to them in the Merger Agreement.

 

WLRS hereby agrees with New Holdco and Parent as follows:

 

1. Subject to the satisfaction or waiver of all conditions precedent set forth
in the Merger Agreement and in exchange for the consideration contemplated by
the Merger Agreement, concurrently with the Closing WLRS shall transfer to the
Selling Equityholders, a number of Founder Shares equal to the product of (a)
the number of Founder Shares outstanding and held by WLRS immediately prior to
the Closing (excluding 30,000 Founder Shares which will be transferred to the
Parent’s independent directors), multiplied by (b) the Selling Equityholder
Fraction (as adjusted in accordance with Exhibit B, attached hereto, the
“Transfer Shares”). The “Selling Equityholder Fraction” shall equal (x) the sum
of (i) the number of shares of Parent Common Stock issued as Stock Consideration
plus (ii) the number of Excess Shares determined in accordance with the Merger
Agreement, if any, divided by (y) the sum of (i) the number of shares of Parent
Common Stock (excluding any Founder Shares) issued and outstanding as of
immediately following the Closing plus (ii) the number of Excess Shares
determined in accordance with the Merger Agreement, if any.

 

Concurrently with the provision of the Consideration Schedule by the Company
pursuant to the Merger Agreement, New Holdco shall provide written instructions
to WLRS as to the allocation of the Transfer Shares among the Selling
Equityholders; provided, however, that as a condition to receiving any Transfer
Shares, each Selling Equityholder shall agree in writing to be bound by the
terms of this Agreement, and shall have become, by joinder, a party to the
Shareholders and Registration Rights Agreement. Upon the transfer of the
Transfer Shares, WLRS shall cease to own the Transfer Shares.

 

2. The Transfer Shares shall be deemed to be Founder Shares and shares of Common
Stock as such terms are defined in the Shareholders and Registration Rights
Agreement, and each holder of Founder Shares, including any Transfer Shares,
will be bound by the terms and conditions thereof, including such terms
governing the vesting and transfer of the Founder Shares, a summary of which
terms are set forth on Exhibit A hereto. WLRS shall not Transfer (as such term
is defined in the letter agreement, dated May 29, 2014, by and among WLRS, the
Company and certain management holders party thereto) any Transfer Shares, other
than in accordance with Section 1.

 



 

 

 

 

3. This Agreement and the Shareholders and Registration Rights Agreement
constitute the entire agreement and understanding of the parties hereto in
respect of the subject matter hereof and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof. This
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

4. No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Agreement shall be binding on the
undersigned and their respective successors and assigns.

 

5. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. The parties hereto (i) all agree that any action,
proceeding, claim or dispute arising out of, or relating in any way to, this
Agreement shall be brought and enforced in the Court of Chancery of the State of
Delaware (or, if the Court of Chancery of the State of Delaware lacks
jurisdiction, then in the applicable Delaware state court), or if under
applicable Law exclusive jurisdiction of such action is vested in the federal
courts, then the United States District Court for the District of Delaware, and
irrevocably submits to such jurisdiction and venue, which jurisdiction and venue
shall be exclusive, and (ii) waives any objection to such exclusive jurisdiction
and venue or that such courts represent an inconvenient forum.

 

6. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
electronic mail (with recipient receipt acknowledgment), express mail or similar
private courier service, by certified mail (return receipt requested), by hand
delivery or facsimile transmission.

 

7. This Agreement shall terminate at such time, if any, that the Merger
Agreement is terminated in accordance with its terms.

 

 

[Signature page follows]

 

 2 

 

 

Please indicate your agreement to the foregoing by signing in the space provided
below.

 

  WL ROSS SPONSOR LLC         By: /s/ Wilbur L. Ross. Jr.     Name:  Wilbur L.
Ross. Jr.     Title:     Manager

 

ACCEPTED AND AGREED TO:       WL ROSS HOLDINGS CORP.       By: /s/ Wilbur L.
Ross. Jr.   Name:   Wilbur L. Ross. Jr.   Title:      Chairman and Chief
Executive Officer  

 

NEXEO HOLDCO, LLC       By: /s/ David Bradley   Name:   David Bradley  
Title:      President and Chief Executive Officer  

 

[Signature Page to Private Placement Warrant Exchange Letter Agreement]

 

 3 



